FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of August 12, 2016, by and among (a) SILICON VALLEY BANK, a
California corporation (“Bank”), and (b) (i) XTANT MEDICAL HOLDINGS, INC., a
Delaware corporation (“Holdings”), (ii) BACTERIN INTERNATIONAL, INC., a Nevada
corporation (“Bacterin”), (iii) X-SPINE SYSTEMS, INC., an Ohio corporation
(“X-spine”), and (iv) XTANT MEDICAL, INC., a Delaware corporation (“Xtant”, and
together with Holdings, Bacterin and X-spine, individually and collectively,
jointly and severally, the “Borrower”).

1.                   DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of May 25,
2016, evidenced by, among other documents, a certain Loan and Security
Agreement, dated as of May 25, 2016, between Borrower and Bank (as amended, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2.                   DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by (a) the Collateral as described in the Loan Agreement, and (b) the
“Intellectual Property Collateral”, as such term is define in that certain
Intellectual Property Security Agreement, executed and delivered by Borrower to
Bank, dated as of May 25, 2016 (the “IP Agreement”). Hereinafter, the Loan
Agreement and the IP Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations, shall be referred to as the “Existing Loan Documents”.

3.                   DESCRIPTION OF CHANGE IN TERMS.

A.Modifications to Loan Agreement.

1The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.4(a) thereof:

“(a)      Advances. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the Prime Rate plus one percent (1.00%); provided, that during a
Streamline Period, the principal amount outstanding under the Revolving Line
shall accrue interest at a floating per annum rate equal to the Prime Rate plus
one-quarter of one percent (0.25%), which interest shall in any event be payable
monthly in accordance with Section 2.4(d) below.”

and inserting in lieu thereof the following:

“(a)      Advances. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the Prime Rate plus four percent (4.00%); provided, that during a
Streamline Period, the principal amount outstanding under the Revolving Line
shall accrue interest at a floating per annum rate equal to the Prime Rate plus
two and one-half of one percent (2.50%), which interest shall in any event be
payable monthly in accordance with Section 2.4(d) below.”

2The Loan Agreement shall be amended by inserting the following new Section
2.4(e) immediately following Section 2.4(d) thereof:

“(e)      Minimum Interest. In the event the aggregate amount of interest earned
by Bank in connection with the Revolving Line in any month (such period, the
“Minimum Interest Period,” which period shall begin on the First Loan
Modification Effective Date and continue with each month thereafter until the
earlier of the Revolving Line Maturity Date or the date this Agreement is
terminated) is less than Forty Five Thousand Dollars ($45,000.00) (exclusive of
any collateral monitoring fees, unused line fees, or any other fees and charges
hereunder) (“Minimum Interest”), Borrower shall pay to Bank, upon demand by
Bank, an amount equal to the (i) Minimum Interest minus (ii) the aggregate
amount of all interest earned by Bank (exclusive of any collateral monitoring
fees, unused line fees, or any other fees and charges hereunder) in such Minimum
Interest Period. The amount of Minimum Interest charged shall be prorated for
any partial Minimum Interest Period.  Borrower shall not be entitled to any
credit, rebate, or repayment of any Minimum Interest pursuant to this Section
2.4(e) notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under this Section 2.4(3) pursuant to the terms
of Section 2.6(c). Bank shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of this
Section 2.4(e).”

 



 

 

 

3The Loan Agreement shall be amended by deleting the following text appearing as
Sections 2.5(a) and (b) thereof:

“(a)      Commitment Fee. A fully earned (as of the Effective Date),
non-refundable commitment fee of One Hundred Eight Thousand Dollars
($108,000.00), payable as follows: (i) Thirty Six Thousand Dollars ($36,000.00)
shall be due and payable on the Effective Date; (ii) Thirty Six Thousand Dollars
($36,000.00), shall be due and payable on the First Anniversary; provided, that
in the event that all outstanding Obligations under the Revolving Line are
repaid in full and the Bank’s commitment to make any further Credit Extensions
under the Revolving Line is terminated prior to the First Anniversary, Seventy
Two Thousand Dollars ($72,000.00), shall be immediately due and payable at the
time of such repayment and termination; (iii) Thirty Six Thousand Dollars
($36,000.00), shall be due and payable on the Second Anniversary; provided, that
in the event that all outstanding Obligations under the Revolving Line are
repaid in full and the Bank’s commitment to make any further Credit Extensions
under the Revolving Line is terminated after the First Anniversary but prior to
the Second Anniversary, Thirty Six Thousand Dollars ($36,000.00), shall be
immediately due and payable at the time of such repayment and termination;

(b)      Termination Fee. Upon termination of this Agreement for any reason
prior to the Revolving Line Maturity Date, in addition to the payment of any
other amounts then-owing, a termination fee in an amount equal to (i) three
percent (3.00%) of the Revolving Line (i.e. One Hundred Eighty Thousand Dollars
($180,000.00)), if such termination occurs on or prior to the First Anniversary;
(ii) two percent (2.00%) of the Revolving Line (i.e. One Hundred Twenty Thousand
Dollars ($120,000.00)), if such termination occurs after the First Anniversary
but on or prior to the Second Anniversary; and (iii) one percent (1.00%) of the
Revolving Line (i.e. Sixty Thousand Dollars ($60,000.00)), if such termination
occurs after the Second Anniversary but prior to the Revolving Line Maturity
Date; provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from Bank; and”

and inserting in lieu thereof the following:

“(a)      Anniversary Fee. A fully earned (as of the Effective Date),
non-refundable anniversary fee of One Hundred Thirty Two Thousand Dollars
($132,000.00), payable as follows: (i) Sixty Six Thousand Dollars ($66,000.00),
shall be due and payable on the First Anniversary; provided, that in the event
that all outstanding Obligations under the Revolving Line are repaid in full and
the Bank’s commitment to make any further Credit Extensions under the Revolving
Line is terminated prior to the First Anniversary, One Hundred Thirty Two
Thousand Dollars ($132,000.00), shall be immediately due and payable at the time
of such repayment and termination; (iii) Sixty Six Thousand Dollars
($66,000.00), shall be due and payable on the Second Anniversary; provided, that
in the event that all outstanding Obligations under the Revolving Line are
repaid in full and the Bank’s commitment to make any further Credit Extensions
under the Revolving Line is terminated after the First Anniversary but prior to
the Second Anniversary, Sixty Six Thousand Dollars ($66,000.00), shall be
immediately due and payable at the time of such repayment and termination;

(b)      Termination Fee. Upon termination of this Agreement for any reason
prior to the Revolving Line Maturity Date, in addition to the payment of any
other amounts then-owing, a termination fee in an amount equal to (i) three
percent (3.00%) of the Revolving Line (i.e. Three Hundred Thirty Thousand
Dollars ($330,000.00)), if such termination occurs on or prior to the First
Anniversary; (ii) two percent (2.00%) of the Revolving Line (i.e. Two Hundred
Twenty Thousand Dollars ($220,000.00)), if such termination occurs after the
First Anniversary but on or prior to the Second Anniversary; and (iii) one
percent (1.00%) of the Revolving Line (i.e. One Hundred Ten Thousand Dollars
($110,000.00)), if such termination occurs after the Second Anniversary but
prior to the Revolving Line Maturity Date; provided that no termination fee
shall be charged if the credit facility hereunder is replaced with a new
facility from Bank; and”

 

 2 

 

 

4The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.2(a) thereof:

“(a)      Transaction Reports. A Transaction Report (and any schedules related
thereto) (i) with each request for an Advance, (ii) on the 15th (or the
immediately preceding Business Day if the 15th is not a Business Day) and the
last Business Day of each month when a Streamline Period is not in effect, and
(iii) within thirty (30) days after the end of each month when a Streamline
Period is in effect;”

and inserting in lieu thereof the following:

“(a)      Transaction Reports. A Transaction Report (and any schedules related
thereto) (i) with each request for an Advance, and (ii) on the 15th (or the
immediately preceding Business Day if the 15th is not a Business Day) and the
last Business Day of each month;”

5The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.3(c) thereof:

“(c)      Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Bank shall require that Borrower direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account to be applied to immediately reduce the
Obligations; provided, that during a Streamline Period, such payments and
proceeds shall be transferred to an account of Borrower maintained at Bank.”

and inserting in lieu thereof the following:

“(c)      Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Bank shall require that Borrower direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account to be applied to immediately reduce the
Obligations.”

6The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.6 thereof:

“6.6      Access to Collateral; Books and Records. In addition to the Initial
Audit, at reasonable times, on one (1) Business Day’s notice (provided no notice
is required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy Borrower’s Books. The foregoing inspections and audits (including,
without limitation, the Initial Audit), shall be conducted at Borrower’s expense
and no more often than once every twelve (12) months, or more frequently, as
Bank shall determine conditions warrant. The charge therefor shall be $1,000.00
per person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Bank schedule an audit more than ten (10) days in advance,
and Borrower cancels or seeks to or reschedules the audit with less than ten
(10) days written notice to Bank, then (without limiting any of Bank’s rights or
remedies) Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.”

 



 3 

 

and inserting in lieu thereof the following:

“6.6      Access to Collateral; Books and Records. In addition to the Initial
Audit, at reasonable times, on one (1) Business Day’s notice (provided no notice
is required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy Borrower’s Books. The foregoing inspections and audits (including,
without limitation, the Initial Audit), shall be conducted at Borrower’s expense
and no more often than once every three (3) months, or more frequently, as Bank
shall determine conditions warrant. The charge therefor shall be $1,000.00 per
person per day (or such higher amount as shall represent Bank’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Bank schedule an audit more than ten (10) days in advance,
and Borrower cancels or seeks to or reschedules the audit with less than ten
(10) days written notice to Bank, then (without limiting any of Bank’s rights or
remedies) Borrower shall pay Bank a fee of $1,000 plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.”



7The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.8(a) thereof:

“(a)      Maintain all of its and all of its Subsidiaries operating and other
deposit accounts and securities accounts with Bank and Bank’s Affiliates;
provided that Borrower shall be permitted to transition its existing accounts
maintained at financial institutions other than Bank and Bank’s Affiliates (the
“Existing Accounts”), so long as such Existing Accounts are closed on or before
the date that is sixty (60) days after the Effective Date, with all proceeds of
such Existing Accounts transferred to an account of Borrower maintained at
Bank.”

and inserting in lieu thereof the following:

“(a)      Maintain all of its and all of its Subsidiaries operating and other
deposit accounts and securities accounts with Bank and Bank’s Affiliates.”

8The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Revolving Line” is an aggregate principal amount not to exceed Six Million
Dollars ($6,000,000.00) outstanding at any time.

“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, for each consecutive day in the immediately preceding
fiscal quarter, unrestricted cash at Bank, as determined by Bank in its
reasonable discretion, in an amount at all times greater than Three Million
Dollars ($3,000,000.00) (the “Streamline Balance”); and (b) terminating on the
earlier to occur of (i) the occurrence of an Event of Default, and (ii) the
first day thereafter in which Borrower fails to maintain the Streamline Balance,
as determined by Bank in its discretion. Upon the termination of a Streamline
Period, Borrower must maintain the Streamline Balance each consecutive day for
one (1) fiscal quarter as determined by Bank in its reasonable discretion, prior
to entering into a subsequent Streamline Period. Borrower shall give Bank prior
written notice of Borrower’s election to enter into any such Streamline Period,
and each such Streamline Period shall commence on the first day of the monthly
period following the date the Bank determines, in its reasonable discretion,
that the Streamline Balance has been achieved.



 4 

 

and inserting in lieu thereof the following:

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided further, that if such rate of interest, as
set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Revolving Line” is an aggregate principal amount not to exceed Eleven Million
Dollars ($11,000,000.00) outstanding at any time.

“Streamline Period” is, on and after the First Loan Modification Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, for each consecutive day in
the immediately preceding fiscal quarter, unrestricted cash at Bank, as
determined by Bank in its reasonable discretion, in an amount at all times
greater than Three Million Dollars ($3,000,000.00) (the “Streamline Balance”);
and (b) terminating on the earlier to occur of (i) the occurrence of an Event of
Default, and (ii) the first day thereafter in which Borrower fails to maintain
the Streamline Balance, as determined by Bank in its discretion. Upon the
termination of a Streamline Period, Borrower must maintain the Streamline
Balance each consecutive day for one (1) fiscal quarter as determined by Bank in
its reasonable discretion, prior to entering into a subsequent Streamline
Period. Borrower shall give Bank prior written notice of Borrower’s election to
enter into any such Streamline Period, and each such Streamline Period shall
commence on the first day of the monthly period following the date the Bank
determines, in its reasonable discretion, that the Streamline Balance has been
achieved.

9The Loan Agreement shall be amended by inserting the following new definition
in Section 13.1 thereof, in its applicable alphabetical order:

“First Loan Modification Effective Date” is August       12, 2016.

The Compliance Certificate attached as Exhibit B to the Loan Agreement is hereby
deleted in its entirety and is replaced with Exhibit A attached hereto.

4.                   CONDITIONS PRECEDENT. Borrower hereby agrees that the
following documents shall be delivered to the Bank prior to or concurrently with
the execution of this Loan Modification Agreement, each in form and substance
satisfactory to the Bank and duly executed, as applicable (collectively, the
“Conditions Precedent”):

A.copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 



 5 

 

 

B.the First Amendment, Acknowledgment and Reaffirmation of Intercreditor
Agreement, executed by Orbimed; and

C.such other documents as Bank may reasonably request.

5.                   FEES. In addition to and supplemental of all other fees
under the Loan Documents that may become due and payable, Borrower shall pay to
Bank a fully earned, non-refundable modification fee equal to Thirty Thousand
Dollars ($30,000.00), which modification fee shall be payable on the date
hereof. Borrower shall also reimburse Bank for all legal fees and expenses
incurred in connection with the Existing Loan Documents and this Loan
Modification Agreement.

6.                   RATIFICATION OF PERFECTION CERTIFICATE. Including the
additional disclosures attached as Exhibit B hereto (the “Additional
Disclosures”), Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in certain Perfection
Certificates, as modified and/or supplemented by the Additional Disclosures,
each delivered by Borrower to Bank in connection with the Effective Date, and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in such Perfection Certificates, as modified and/or
supplemented by the Additional Disclosures, remains true and correct in all
material respects as of the date hereof.

7.                   RATIFICATION OF IP AGREEMENT. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the IP
Agreement, and acknowledges, confirms and agrees that said Intellectual Property
Security Agreement contains an accurate and complete listing of all Intellectual
Property Collateral as defined in said Intellectual Property Security Agreement,
shall remain in full force and effect.

8.                   CONSISTENT CHANGES. The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

9.                   RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Loan Agreement and each
other Loan Document, and of all security or other collateral granted to the
Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

10.                NO DEFENSES OF BORROWER. Borrower hereby acknowledges and
agrees that Borrower has no offsets, defenses, claims, or counterclaims against
Bank with respect to the Obligations, or otherwise, and that if Borrower now
has, or ever did have, any offsets, defenses, claims, or counterclaims against
Bank, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and Borrower hereby RELEASES Bank from any liability
thereunder.

11.                CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Bank’s agreement to waive the Existing Default pursuant to
this Loan Modification Agreement in no way shall obligate Bank to make any
future waivers or any other modifications to the Obligations. Nothing in this
Loan Modification Agreement shall constitute a satisfaction of the Obligations.
It is the intention of Bank and Borrower to retain as liable parties all makers
of the Existing Loan Documents, unless the party is expressly released by Bank
in writing. No maker will be released by virtue of this Loan Modification
Agreement.

12.                JURISDICTION/VENUE. Section 11 of the Loan Agreement is
hereby incorporated by reference.

13.                COUNTERSIGNATURE. This Loan Modification Agreement shall
become effective only when it shall have been executed by Borrower and Bank.

[Signature page follows.]




 6 

 

This Loan Modification Agreement is executed as of the date first written above.

BORROWER:

XTANT MEDICAL HOLDINGS, INC.

By /s/ Daniel Goldberger      
Name:   Daniel Goldberger
Title:  Chief Executive Officer

 

BACTERIN INTERNATIONAL, INC.

By /s/ Daniel Goldberger      
Name:   Daniel Goldberger
Title:  President

 

   

X-SPINE SYSTEMS, INC.

By /s/ Daniel Goldberger      
Name:  Daniel Goldberger
Title:  Chief Executive Officer

 

XTANT MEDICAL, INC.

By /s/ Daniel Goldberger      
Name:  Daniel Goldberger
Title:  Chief Executive Officer

 

 

BANK

SILICON VALLEY BANK

By /s/ Michael Kalicak      
Name:   Michael Kalicak
Title:   Vice President



 7 

 

Exhibit A to First Loan Modification Agreement

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK Date:   ___________________________ FROM:    XTANT
MEDICAL HOLDINGS, INC.       BACTERIN INTERNATIONAL, INC.       X-SPINE SYSTEMS,
INC.       XTANT MEDICAL, INC.    

 

The undersigned authorized officer of XTANT MEDICAL HOLDINGS, INC., a Delaware
corporation (“Holdings”), BACTERIN INTERNATIONAL, INC., a Nevada corporation
(“Bacterin”), X-SPINE SYSTEMS, INC., an Ohio corporation (“X-spine”), and XTANT
MEDICAL, INC., a Delaware corporation (“Xtant”, and together with Holdings,
Bacterin and X-spine, individually and collectively, jointly and severally, the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes   No Annual financial
statement (CPA Audited) + CC FYE within 180 days Yes   No 10-Q, 10-K and 8-K
Within 5 days after filing with SEC Yes   No A/R & A/P Agings, Deferred Revenue
reports Monthly within 30 days Yes   No Transaction Reports (i) with each
request for an Advance, and (ii) on the 15th (or the immediately preceding
Business Day if the 15th is not a Business Day) and the last Business Day of
each month Yes   No Projections Within 30 days of Board approval, but in any
event on or before January 31, and as amended/updated Yes   No  

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

____________________________________________________________________________

 

 



 8 

 

 

Financial Covenant Required Actual Complies         Maintain as indicated:      
Minimum Revenue (quarterly) * $_______ Yes         No

 

* See Section 6.9(a)

 

 

STREAMLINE PERIOD PRICING Applies       Minimum Unrestricted Cash at SVB >
$3,000,000.00 at all times in prior fiscal quarter Prime + 2.50% Yes   No
Minimum Unrestricted Cash at SVB < $3,000,000.00 at any time Prime + 4.00%
Yes   No

 

1.                  The following financial covenant analyses and information
set forth in Schedule 1 attached hereto are true and accurate as of the date of
this Certificate.

2.                  The following are the exceptions with respect to the
certification above: (If no exceptions exist, state “No exceptions to note.”)

   

   

   

 

 

Xtant Medical Holdings, Inc., for itself and on behalf of each other “Borrower”

 

 

By: _________________________

Name:_______________________

Title: _______________________

 

BANK USE ONLY

 

Received by: _______________________

                               authorized signer

Date: _____________________________

 

Verified: ___________________________

                      authorized signer

 

Date: _____________________________

 

Compliance Status:      Yes             No

 



 9 

 

 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:      ____________________

I.      Minimum Revenue (Section 6.9(a))

Required:      Achieve Minimum Revenue in an amount equal to or greater than the
amount specified below for each quarterly period indicated below:

Quarterly Period Ending Minimum Revenue June 30, 2016 $18,000,000.00 September
30, 2016, December 31, 2016, March 31, 2017 and June 30, 2017 $20,000,000.00
September 30, 2017, and each quarterly period ending thereafter $22,000,000.00

 

“Minimum Revenue” means, with respect to each product of Borrower, the gross
invoiced amount on sales of, and distribution income, stocking orders, transfer
payments and other consideration received, directly or indirectly, by Borrower
and its Subsidiaries in respect of any such product in any applicable territory
from any Account Debtor after deduction of: (i) normal and customary trade,
quantity or prompt settlement discounts (including chargebacks, shelf stock
adjustments and allowances) with respect to customers actually allowed; (ii)
amounts repaid or credited by reason of rejection, returns or recalls of goods,
rebates or bona fide price reductions; (iii) rebates and similar payments
actually made with respect to sales paid for by Federal or state Medicaid,
Medicare or similar programs in the territory; and (iv) excise taxes, customs
duties, customs levies and import fees imposed on the sale, importation, use or
distribution of such product (to the extent included in the gross invoiced
amount), in each case as calculated (x) in a manner consistent with the
Borrower’s customary practice for its products and (y) consistent with GAAP.

Actual:

A. Quarterly Minimum Revenue (determined in accordance with GAAP)

$ ________________

 

 

Is line A equal to or greater than $[_________________________]?

 



 10 

 

Exhibit B to First Loan Modification Agreement

 

 

 

Additional Disclosures

 

Dr. Kirschman resigned effective July 2016. He was previously Executive VP,
Chief Scientific Officer of Xtant Medical Holdings, Inc. (XMHI); Executive Vice
President of Xtant Medical, Inc.; and President of X-spine Systems, Inc.  His
successor has not yet been named.  Dr. Kirschman remains a member of the board
of directors of XMHI.

 

This information changes Paragraph 11 of the Perfection Certificate previously
provided.

 



 11 

